Citation Nr: 0336392	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  

The Board observes that in letters from the appellant, 
received by the Board in February 2003, the appellant raised 
the issues of entitlement to service connection for coronary 
artery disease, an esophageal disability, and a bleeding 
ulcer, all claimed as secondary to his service-connected 
PTSD.  The appellant also raised the issue of entitlement to 
service connection for squamous cell carcinoma, claimed as a 
residual of exposure to Agent Orange.  These issues have not 
been developed for appellate consideration and are referred 
to the RO for appropriate action.  (The RO's attention is 
directed to the February 1985 rating action where the 
appellant's claim for squamous papilloma of the uvula, due to 
Agent Orange exposure, was denied, and the March 2002 rating 
action where the appellant's claim for status post myocardial 
infarction was denied.)  


FINDING OF FACT

The appellant's PTSD produces occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, and mood, due to such symptoms as 
depression, flashbacks, anxiety, hypervigilance, an 
exaggerated startle response, passive suicidal ideations, 
unprovoked irritability, and sleep difficulties, including 
nightmares.  




CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In December 1992, the appellant underwent a VA PTSD 
examination.  At that time, he noted that he had served in 
Vietnam and had engaged in combat.  The appellant stated that 
he had received a letter of reprimand from his commanding 
officer for having been responsible for the death of 
civilians.  He indicated that following his discharge, he 
worked at Tinker Field as a jet engine mechanic.  According 
to the appellant, he did very good work, but he had a lot of 
problems with his temper and after approximately two and a 
half years, he quit because of interpersonal difficulties.  
The appellant reported that for the next 13 years, he was 
employed in various kinds of construction work where he had 
interpersonal difficulties and a tendency to throw temper 
tantrums.  He revealed that he then returned to school and 
tried to study sociology and human services.  According to 
the appellant, through work study, he became involved with a 
veterans' employment service and eventually earned permanent 
employment with that organization.  

The appellant indicated that he had a recurring dream almost 
every night where he saw himself in a rice paddy and he would 
spot three Viet Cong soldiers and open fire.  The appellant 
noted that when he would go to their bodies to check to see 
if they were dead, he would discover that they were his three 
children, ages 13, 16, and 19.  He revealed that he could not 
sleep on most nights because of that recurring dream.  
According to the appellant, he also suffered from generalized 
stress and continued to have difficulties with interpersonal 
relationships.  

Upon mental status evaluation, the examining physician stated 
that the appellant pulled a letter out of his pocket which he 
had had for 20 years, and that the letter was the letter of 
reprimand he received in service.  The examiner noted that 
the appellant reviewed the letter in an almost obsessional 
style before handing it over to him.  According to the 
examiner, the appellant was visibly stressed at the beginning 
of the interview, but was very relieved by discussing the 
aforementioned events with him.  The examiner indicated that 
according to the appellant, he had not discussed those events 
with anyone before, with the exception of some friends who 
were veterans.  The examiner noted that the appellant had 
some suicidal ideations but gave him an oral contract not to 
harm himself.  

By a February 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent rating 
under Diagnostic Code 9411, effective from August 31, 1992, 
for the appellant's service-connected PTSD.   

In November 2001, the appellant requested that his service-
connected PTSD be reevaluated for a higher rating.  At that 
time, he stated that he suffered from sleep problems, anxiety 
attacks, nightmares, and cold sweats, and that he avoided 
being around people.  The appellant indicated that he had 
been recently evaluated by a Dr. R.M., but that he had 
subsequently learned that the VA was investigating Dr. M.  

In December 2001, the RO received a statement from J.D.L., 
M.S., Veterans Upward Bound, Seminole State College.  In the 
statement, Mr. L. indicated that he was a veterans counselor 
and that he had worked with the appellant for the last four 
years.  Mr. L. noted that lately, he had begun to notice a 
change in the appellant's behavior, and that there had been 
an exacerbation of the appellant's PTSD symptoms, including 
increased anxiety, loss of sleep, and depression.  According 
to Mr. L., the appellant had repressed his emotions about his 
Vietnam experiences, and now that they were starting to 
surface, the appellant was embarrassed when dealing with 
them.  Mr. L. reported that the appellant finally talked with 
a counselor, only to find out that that counselor was under 
investigation.  Mr. L. further stated that the appellant 
worked long, hard hours to support his family, which caused 
additional stress.  

In December 2001, the RO received a statement from the 
appellant's wife.  She indicated that she had noticed that 
the appellant's PTSD symptoms had worsened since the 
September 11, 2001, World Trade Center attacks.  For example, 
she stated that he had had several episodes of angry 
outbursts at his work place and that recently, he had come 
close to hitting a fellow employee, but knocked some articles 
off of the co-worker's desk instead.  According his wife, the 
appellant had also been experiencing nightmares about his 
Vietnam service.  She noted that he was almost tried by court 
martial for killing some Vietnamese civilians, but that after 
an investigation of the incident, it was discovered that 
among the people killed, there were four dead Viet Cong 
soldiers.  Thus, it was noted that the appellant received a 
letter of reprimand for killing civilians, and the next day 
he was awarded a Bronze Star for killing the enemy.  

A VA PTSD examination was conducted in January 2002.  At that 
time, the appellant stated that he had insomnia, and that he 
was frustrated, irritable, and impatient.  He indicated that 
he had recurrent flashbacks and nightmares about his Vietnam 
experiences, including killing people, being under sniper 
fire for three days and losing a friend, and opening fire 
that killed villagers and three enemy soldiers.  According to 
the appellant, he only slept for two to three hours a night.  
The appellant reported that he felt depressed, anxious, and 
suffered from panic attacks, especially in crowds.  He noted 
that he could not be around people and that he did not 
socialize.  The appellant stated that he had an acre of land 
and that he liked to shoot on his property.  According to the 
appellant, he drank whiskey every day, and he would go to a 
pond on his property, burn wood, and get drunk.  The 
appellant indicated that he would get angry and irritable, 
and that he would get into fights.  The appellant noted that 
he was constantly on the lookout.  He noted that he was 
married and had three children.  

Upon mental status evaluation, the appellant's psychomotor 
activity was within normal limits, and his speech was 
coherent and spontaneous.  The appellant's eye contact was 
good throughout the interview, and there were no abnormal 
movements.  According to the examiner, the appellant was 
anxious and his affect was normal.  The appellant was 
oriented to day, date, month, and year, and he had no 
suicidal or homicidal tendencies.  The appellant had no 
visual hallucinations and his memory, both recent and remote, 
was good.  The appellant's judgment was good, and his 
abstract thinking was poor.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The examining 
physician stated that he agreed with the established 
diagnosis of PTSD, and that that had caused impairment in the 
appellant's occupational, social, and interpersonal 
functioning.  

By a March 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected PTSD, 
from 10 percent to 30 percent disabling under Diagnostic Code 
9411, effective from November 13, 2001.  

In April 2002, the RO received a private psychological 
evaluation report from Dr. R.M., a psychologist, dated in 
September 2001.  The report shows that in September 2001, Dr. 
M. evaluated the appellant for his PTSD.  Dr. M. noted that 
the appellant was experiencing difficulty sleeping, and that 
he had nightmares and intrusive thoughts which were 
consistently frightening and induced physiological responses, 
including rapid pulse rate, accelerated breathing, night 
sweats, hot flashes, cold chills, and feelings of impending 
doom.  Dr. M. stated that according to the appellant, 
unexpected noises made him jump.  The appellant also noted 
that he would lock the doors at night and check them several 
times to make sure they were locked.  He indicated that when 
he went to a restaurant, he kept his back to the wall so that 
he could see who came in and who went out.  The appellant 
reported that he did not like to be around people and that he 
was easily agitated.  Following the mental status evaluation, 
Dr. M. diagnosed the appellant with the following: (Axis I) 
(1) PTSD, (2) dysthymic disorder, (3) intermittent explosive 
disorder, and (4) insomnia related to PTSD, (Axis IV) cannot 
stand crowds; problems on the job, and (Axis V) GAF score of 
50, with major impairment in several areas, including 
impaired ability to work, impairment in family relations, 
judgment, thinking, and mood.  

In a letter from Ms. C.C., Program Manager at the Shawnee 
Workforce Center, to the RO, dated in November 2002, Ms. C. 
stated that the appellant had been employed at the Oklahoma 
State Employment Service for several years.  Ms. C. indicated 
that prior to the appellant's illness, the appellant had 
built his sick and annual leave up quite extensively, thereby 
having a safe amount of leave accumulated in the event of any 
emergency.  However, Ms. C. noted that due to the appellant's 
illness, over the past year, he had been required to use a 
considerable amount of his leave.  According to Ms. C., the 
appellant's leave balances had fallen below 20 hours, and the 
appellant no longer had sufficient leave to carry him in the 
event of another major illness.  Ms. C. indicated that in the 
event that the appellant exhausted his leave, he would be 
required to be placed on leave without pay.  

In December 2002, the appellant underwent a VA PTSD 
examination.  At that time, the examiner stated that there 
had been no periods of remission since the appellant's last 
examination in regard to his PTSD symptoms.  According to the 
examiner, the appellant reported increases in several of his 
PTSD symptoms, including increased irritability.  The 
examiner noted that the appellant's wife, who was present 
during the interview, confirmed the appellant's increased 
irritability.  The appellant also stated that his memory was 
getting worse and that he had to write things down all of the 
time.  The appellant indicated that at social functions, and 
particularly at family gatherings, he was getting more and 
more disturbed and could not stay through the functions.  He 
reported that just a few weeks ago at Thanksgiving, he could 
not stay through the family gathering and had to leave.  
That, in turn, produced more stress in the appellant's 
marriage as his wife was not happy at the appellant's 
inability to function in the family setting.  The appellant 
noted that he was depressed and that he wanted to be alone.  
He stated that he had occasional suicidal ideations, although 
he noted that he would not act on those thoughts.  The 
examiner indicated that the appellant seemed reluctant to 
speak any further about his suicidal ideations with his wife 
present.  The appellant indicated that he did not want to 
attend any veterans groups because he was not sure that he 
could tolerate the discussion that would be involved in such 
a group.  He revealed that he continued to have nightmares at 
the rate of about four to five per month.  According to the 
appellant, he awakened from his nightmares sweaty, with his 
heart racing.  The appellant stated that his sleep was poor, 
and that he slept approximately three to four hours a night 
and often felt tired.  He noted that he had daily intrusive 
thoughts about his Vietnam stressors.  

In the December 2002 VA PTSD examination, the appellant 
stated that he had three children, ages 22, 26, and 29, and 
that he and his wife were helping to raise a granddaughter.  
The appellant reported that he had an okay relationship with 
his children, but that it was difficult for him to get very 
close to people, and that he engaged in limited social 
interactions with his family.  He stated that he had a shop 
out in his yard and that he tried to stay busy there when he 
was not at work because he realized that staying busy was 
important for him and helped to keep his mind off of his 
Vietnam intrusive thoughts.  The appellant noted that he was 
currently working as an employment representative for 
veterans, helping veterans find jobs and services.  According 
to the appellant, he had been working as an employment 
representative since 1988, and he was hoping to complete 
another six to eight years on the job which would get him 
retirement benefits, but he was not certain that he could 
complete more work.  The appellant indicated that he has 
having difficulty staying on the job and found that he had to 
leave work every so often on account of difficulty in dealing 
with everyday work stress.  The examiner noted that the 
appellant had a letter from his boss which indicated that he 
had used up most of his leave time and was in danger of 
exhausting it.  The appellant would then have to be on leave 
without pay.  According to the examiner, it appeared that the 
appellant had lost some capacity to adjust, and that was 
evident in his difficulty in dealing with job-related stress.  

Upon mental status evaluation, the appellant was casually and 
appropriately dressed, and was oriented times four, except 
that he did not know the date of the examination, and missed 
it in fact by several days.  The appellant's affect and mood 
were slightly down.  The appellant indicated that he was 
having memory problems and was able to recall only one of 
three unrelated words after seven minutes, suggesting fair to 
poor short-term memory.  He had no evidence of formal thought 
disorder.  There was no evidence of hallucinations or 
delusions except that the appellant stated that he 
occasionally saw people when he was driving his truck in his 
peripheral vision, and also thought he saw people behind him 
in his rear-view mirror.  The examiner noted that those did 
not seem to qualify as bona fide hallucinations, but were 
suggestive more of hypervigilance and anxiety.  According to 
the appellant, over the past year, his drinking had 
increased.  The appellant stated that he did not think that 
his drinking had a serious impact on his functioning, but he 
noted that he drank to get "numb," and that it sometimes 
helped him sleep better.  He indicated that he quit smoking 
about two years ago when he had his first heart attack.  In 
regard to the appellant's cognitive functioning, the examiner 
reported that overall, there did not appear to be any 
impairment of thought process or communication that would 
have had a significant impact on the appellant's social 
functioning or work activities, with the possible exception 
of his poor abstracting ability which could affect his 
functioning on the job.  The appellant did not claim that as 
a problem.  The diagnoses were the following: (Axis I) PTSD, 
with depression, (Axis IV) exposure to stressors in Vietnam 
and current concern about job functioning and the family 
relationships, and (Axis V) GAF score of 54.  

The examiner stated that the appellant continued to have 
ongoing symptoms of PTSD with depression, and that there had 
been no periods of remission since his last examination.  
According to the examiner, the appellant showed increasing 
problems with irritability, short-term memory, social 
functioning and work activities, all of which were confirmed 
by his wife.  The appellant has used up most of his leave 
time at work because he left work due to his inability to 
handle ordinary work-time stress.  He wanted to work at his 
job for six more years in order to obtain a retirement 
program, but was clearly worried that he was not going to be 
able to achieve that goal.  The appellant also had increased 
social dysfunction and was becoming less able to interact 
with his family, which in turn increased stress in his 
relationship with his wife.  The examiner indicated that 
overall, the appellant's PTSD and associated depression had 
progressed and currently produced considerable social and 
occupational dysfunction.  

By a December 2002 rating action, the RO increased the 
disability rating for the appellant's service-connected PTSD, 
from 30 percent to 50 percent disabling under Diagnostic Code 
9411, effective from November 13, 2001.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2003).  

As previously stated, the appellant's service-connected PTSD 
is currently evaluated as 50 percent disabling under 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

Based on the evidence described above, the Board finds that 
the appellant's PTSD symptoms approximate the criteria for a 
70 percent rating.  The appellant experiences deficiencies in 
most areas, to include work, mood, and family relationships 
as a result of his PTSD symptoms.  The appellant's PTSD 
symptoms include persistent depression and significant 
disturbances of motivation and mood taking the form of anger, 
unprovoked irritability, anxiety, flashbacks, hypervigilence, 
an exaggerated startle response, and sleep difficulties, 
including nightmares.  In addition, at the appellant's 
December 2002 VA PTSD examination, the appellant stated that 
he had occasional suicidal ideations, although he noted that 
he would not act on those thoughts.  The impact of these 
symptoms is demonstrated by his having to take increasingly 
greater periods of time off from work.  In a November 2002 
letter from the appellant's employer, Ms. C. indicated that 
due to the appellant's illness, over the past year, he had 
been required to use a considerable amount of his leave and 
that his current leave balances were below 20 hours.  Ms. C. 
further noted that the appellant no longer had sufficient 
leave to carry him in the event of another major illness.  
Moreover, in the appellant's December 2002 VA PTSD 
examination, the examiner indicated that the appellant had 
used up most of his leave time at work because he left work 
due to his inability to handle ordinary work-time stress.  

In the instant case, the Board recognizes that the 
appellant's GAF score actually increased from a score of 50 
at the time of his January 2002 VA PTSD examination, to a GAF 
score of 54 at the time of his December 2002 VA PTSD 
examination.  However, the Board notes that in the 
appellant's December 2002 VA PTSD examination, the examiner 
specifically reported that the appellant continued to have 
ongoing symptoms of PTSD with depression, and that there had 
been no periods of remission since his last examination.  In 
addition, according to the examiner, the appellant showed 
increasing problems with irritability, short-term memory, 
social functioning and work activities.  The examiner further 
opined that overall, the appellant's PTSD and associated 
depression had progressed and currently produced considerable 
social and occupational dysfunction.  

Based on the evidence described above, and with consideration 
of 38 C.F.R. § 4.7, it is the opinion of the Board that the 
appellant's PTSD symptomatology more closely meets the 
criteria for a 70 percent rating under the provisions of 
Diagnostic Code 9411.  At that very least, the evidence for 
and against an evaluation in excess of 50 percent for the 
service-connected PTSD is in equipoise, and as such, 
reasonable doubt is resolved in favor of the appellant.  
38 C.F.R. § 4.3.  Accordingly, a 70 percent evaluation for 
the appellant's service-connected PTSD is warranted.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 70 percent is in 
order.  The Board notes that the evidence of record shows 
that the appellant is currently employed at the Oklahoma 
State Employment Service.  In addition, although the evidence 
of record shows that the appellant has problems at work 
because of his service-connected PTSD, nevertheless, the 
Board observes that he is still able to maintain employment.  
The Board also notes that despite the above-noted symptoms, 
there is no indication that the appellant is unable to 
perform the activities of daily living.  Similarly, even 
though in the appellant's December 2002 VA PTSD examination, 
the appellant did not know the date of the examination, and 
missed it in fact by several days, the medical evidence of 
record consistently indicates that the appellant was oriented 
to time, place, and person.  Moreover, there is no indication 
that the appellant has gross impairment in his thought 
processes or that he suffers from any delusions or 
hallucinations.  In this regard, the Board notes that in the 
appellant's December 2002 VA PTSD examination, the examiner 
noted that there did not appear to be any impairment of 
thought process or communication that would have had a 
significant impact on the appellant's social functioning or 
work activities, with the possible exception of his poor 
abstraction ability which could affect his functioning on the 
job.  However, the examiner noted that the appellant did not 
claim that as a problem.  In addition, the examiner indicated 
that although the appellant noted that he occasionally saw 
people when he was driving his truck, and also thought he saw 
people behind him in his rear-view mirror, the examiner noted 
that those events did not seem to qualify as bona fide 
hallucinations, but instead were suggestive of hypervigilance 
and anxiety.  Furthermore, although there is stress in the 
appellant's relationship with his wife and children, the 
Board notes that the appellant has been married for over 31 
years, and is currently raising a grandchild with his wife.  
For these reasons, the Board finds that the appellant's 
symptoms do not rise to the level of 100 percent disabling.  
For these same reasons, the Board is of the view that an 
award of total disability is not warranted under 38 C.F.R. 
§ 4.16 (2003).  Moreover, the appellant has not experienced 
unusual difficulties, such as the need for frequent 
hospitalization, such as to render application of the rating 
criteria impractical.  38 C.F.R. § 3.321(b)(1) (2003).  In 
fact, his symptoms and resulting difficulties are 
specifically contemplated by the criteria of Diagnostic Code 
9411.  

The Board notes that regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
are applicable to the appellant's claim.  VAOPGCPREC 7-2003.  
After review of the record, the Board concludes that VA's 
duties under the new regulations have been fulfilled.

The record reflects that the appellant was provided in March 
2002 with notice of the March 2002 rating decision that 
denied entitlement to an increased rating for PTSD.  In 
response to his notice of disagreement with the rating 
decision, the appellant was provided with a statement of the 
case (SOC) in December 2002 that notified him of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
appellant thereafter perfected his appeal of the issue in 
January 2003.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  In this regard, the Board notes that 
the appellant was specifically notified of the VCAA in the 
December 2002 Statement of the Case.  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim.  Moreover, the Board also 
finds that the discussions in the rating decision, the 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
Additionally, these documents have indicated to the appellant 
what would be required of him, and what evidentiary 
development VA undertook on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In reviewing the requirements regarding notice found at 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the appellant has 
been provided notice regarding the type of evidence needed to 
establish an evaluation in excess of 50 percent for his 
service-connected PTSD.  He has been provided assistance in 
obtaining the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In January and December 2002, the 
appellant was provided VA examinations pertinent to his 
service-connected PTSD.  The Board also notes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  In addition to the January and 
December 2002 VA examination reports, the evidence of record 
includes a private psychological evaluation report from Dr. 
R.M., dated in September 2001, a statement from Mr. J.D.L., 
Veterans Upward Bound, Seminole State College, dated in 
December 2001, a statement from the appellant's wife, dated 
in December 2001, and a letter from the appellant's employer, 
Ms. C.C., dated in November 2002.  In addition, the appellant 
elected to not request a hearing at the time he submitted his 
substantive appeal in January 2003, and did not amend that 
stance at any subsequent time.  Therefore, in light of the 
above, the Board finds that the facts relevant to this 
appeal, and to the applicable criteria, have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary awards.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



